DETAILED ACTION
Pending Claims
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US 2018/0155489 A1) in view of Bank et al. (WO 2017/066056 A1).
Regarding claims 1, 2, 4-6, 8, 9, and 11, Ushiyama et al. disclose: (1) a curable flame retardant epoxy resin composition (Abstract; paragraph 0042) comprising: 
(a) at least one epoxy resin (paragraphs 0076-0089); 
(b) at least one non-halogenated, phosphorus-containing flame retardant agent (paragraphs 0060-0075; see also paragraph 0191); 
(c) at least one mold release agent (paragraphs 0143-0146); 
(d) at least one curing agent (paragraphs 0090-0098); and 
(e) at least one catalyst (paragraphs 0099-0125);  
(5) wherein the flame retardant agent has an average particle size of less than 5 microns (paragraph 0191; see also paragraphs 0069-0074: size appears to inherently avoid particulate filtration by a carbon fiber reinforcement);
(8) a process for making a curable flame retardant epoxy resin composition comprising admixing: (a), (b), (c), (d), and (e) (paragraphs 0049-0059 & 0153-0155); 
(9) a flame-retardant epoxy resin prepreg (paragraphs 0164-0172) comprising: (I) at least one support structure comprising a fiber reinforced substrate (paragraphs 0167-0171); and (II) the curable flame retardant epoxy resin composition impregnated into the substrate (paragraphs 0165-0166); and 
(11) a flame-retardant cured composite comprising the cured flame retardant epoxy resin composition (paragraphs 0173-0180) that has a flame retardancy that passes at least a UL 94 V-1 rating classification (paragraph 0179).
Ushiyama et al. disclose that their composites can be used in electric equipment, aircrafts, and automobiles (see paragraph 0185).  They contemplate the use of various epoxy resins and combinations thereof (see paragraphs 0076-0089).  However, they fail to explicitly disclose: (1) (a) at least one epoxy resin selected for (or capable of) providing a tack-free prepreg.
Bank et al. disclose a similar epoxy-based composition used to prepare prepregs and composite materials (see Abstract; page 2, line 1 through page 4, line 24).  These composites are used in the automobile industry (see page 2, lines 1-19; see also page 1, lines 8-32), where there is a desire for materials with low to negligible tack (see page 2, lines 4-8).  They demonstrate that the use of an epoxy-terminated oxazolidone as a portion of the epoxy resin component (see page 5, line 15 through page 7, line 33) helps reduce the tackiness of the epoxy-based composition and prepregs thereof (see page 7, lines 13-15).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy-based composition and prepreg of Ushiyama with at least one epoxy resin selected for (or capable of) providing a tack-free prepreg because: (a) Ushiyama et al. disclose that their composites can be used in electric equipment, aircrafts, and automobiles; (b) Ushiyama et al. contemplate the use of various epoxy resins and combinations thereof; (c) Bank et al. disclose a similar epoxy-based composition used to prepare prepregs and composite materials; (d) the composites of Bank et al. are used in the automobile industry, where there is a desire for materials with low to negligible tack; (e) Bank et al. demonstrate that the use of an epoxy-terminated oxazolidone as a portion of the epoxy resin component helps reduce the tackiness of the epoxy-based composition and prepregs thereof; and (f) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The teachings of Ushiyama et al. disclose a material achieving UL 94 V-1 or V-O rating (see paragraph 0179).  The combined teachings of Ushiyama et al. and Bank et al. fail to explicitly disclose a composition providing: 
(6) an epoxy fiber prepreg that is tack-free at about 22 oC, cures in less than 3 minutes at 150 °C; 
(1 & 8) a fiber reinforced epoxy resin composite that retains its mechanical properties while the fiber reinforced epoxy resin composite exhibits a flame retardancy of at least a UL 94 V-1 rating;
(4) a fiber reinforced epoxy resin composite having a flame retardancy of a UL 94 V-0 rating while the fiber reinforced epoxy resin composite maintains a tensile strength in the range of from 1,000 MPa to 2,500 MPa and a stiffness in the range of from 100 GPa to 200 GPa;
(6) a carbon fiber composite having a cured glass transition temperature of greater than 150 °C and a cured composite that achieves a UL 94 V-1 classification; and
(2) wherein the fiber reinforced epoxy resin composite maintains a tensile strength in the range of from 1,000 MPa to 2,500 MPa and a stiffness in the range of from 100 GPa to 200 GPa while the fiber reinforced epoxy resin composite exhibits a flame retardancy of at least a UL 94 V-1 rating.
However, the skilled artisan would have expected the composition resulting from the combined teachings of Ushiyama et al. and Bank et al. to obviously embrace embodiments capable of producing prepregs and composites satisfying these properties because the composition resulting from the combined teachings of Ushiyama et al. and Bank et al. obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Ushiyama et al. and Bank et al. to obviously embrace embodiments capable of producing prepregs and composites satisfying the instantly claimed properties because: the composition resulting from the combined teachings of Ushiyama et al. and Bank et al. obviously satisfies all of the material/chemical limitations of the claimed invention.


Regarding claim 3, the combined teachings of Ushiyama et al. and Bank et al. are as set forth above and incorporated herein to obviously satisfy: (3) (a) is an oxazolidone-based epoxy resin.  The primary teachings of Ushiyama et al. further disclose: (3) wherein: (b) is aluminum diethyl phosphinate (see paragraphs 0069 & 0191); (d) is dicyandiamide (paragraphs 0090-0098); and (e) is a urea compound selected from one or more of toluene bis-dimethylurea; p-chlorophenyl-N,N-dimethylurea; 3-phenyl-1,1-dimethylurea; 3,4-dichlorophenyl-N,N- dimethylurea; N-(3-chloro-4-methylphenyl)-N',N'-dimethylurea; and mixtures thereof (paragraphs 0099-0109).  
Ushiyama et al. disclose the use of (c) a mold releasing agent (see paragraph 0145).  Ushiyama et al. fail to disclose:  (3) (c) is an ester of montanic acid with a polyol.  However, the supporting teachings of Bank et al. establish that the instantly claimed ester is recognized in the art as a suitable mold release agent for this type of epoxy-based composition and prepreg (see page 16, lines 19-25).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Ushiyama et al. and Bank et al. with an ester of montanic acid with a polyol because: (a) Ushiyama et al. disclose the use of a mold releasing agent; (b) the supporting teachings of Bank et al. establish that the instantly claimed ester is recognized in the art as a suitable mold release agent for this type of epoxy-based composition and prepreg; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 7, the combined teachings Ushiyama et al. and Bank et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (7) wherein the concentration of (a) is 80 weight percent to 90 weight percent; the concentration of (b) is 1 weight percent to 30 weight percent; the concentration of (c) is 2 weight percent to 5 weight percent; the concentration of (d) is 6 weight percent to 8 weight percent; and the concentration of (e) is 2 weight percent to 5 weight percent.  Rather: Ushiyama et al. disclose an amount of (a) that embraces the claimed range (see paragraph 0089); Ushiyama et al. disclose an amount of (b), in terms of phosphorus atom content, that appears to at least overlap the claimed range (see paragraph 0075); the supporting teachings of Bank et al. disclose an amount of (c) that falls within the claimed range (see “RA” in Table 2 on page 28; see also page 25, lines 30-31); Ushiyama et al. disclose an amount of (d) that embraces the claimed range (see paragraph 0098); and Ushiyama et al. disclose an amount of (e) that embraces the claimed range (see paragraph 0109).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings Ushiyama et al. and Bank et al. with the instantly claimed amounts of (a), (b), (c), (d), and (e) because: (a) Ushiyama et al. disclose an amount of (a) that embraces the claimed range; (b) Ushiyama et al. disclose an amount of (b), in terms of phosphorus atom content, that appears to at least overlap the claimed range; (c) the supporting teachings of Bank et al. disclose an amount (c) that falls within the claimed range; (d) Ushiyama et al. disclose an amount of (d) that embraces the claimed range; (e) Ushiyama et al. disclose an amount of (e) that embraces the claimed range; and (f) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 10, the combined teachings of Ushiyama et al. and Bank et al. are as set forth above and incorporated herein to obviously satisfy claim (10).

International Search Report
The international search report cited four X-references.  All four references have been considered.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 17, 2022